Pee Cueiam,
The findings of fact and conclusions of law contained in the opinion of the learned court below so clearly and forcibly sustain the final decree, that we feel constrained to affirm the decree upon the opinion filed. We recognize the fact that it is a case of great hardship on the part of the plaintiff, and if it were possible for us to help the plaintiff we would cheerfully do so. But the plaintiff’s works were not erected under a contract with the borough for establishing a supply of water to the borough, and hence no exclusive privilege can be claimed, nor can it be held that the borough had parted with its right to furnish a supply by an exhaustion of its power so to do.
Decree affirmed and appeal dismissed at the cost of the appellant.